        Case 2:20-cv-00252 Document 1 Filed on 10/08/20 in TXSD Page 1 of 21




                         IN T-HEJJNITEDSTATES DISTRICT COURT
                         FORTHE'SOUI'HERN-DISTRICT'OFTEXAS
                                   C'ORPtJS:CHRJ.STI DIVISION
 MARCUS E ADAMS Pro se                               §..
 Vs.                                               .. §
 INDIVIOR 1NC (a.lrn Reckitt Bencluser             · ·§
                                                    -:§ · -nE'MAND JUR¥'TRIAL
 INDIVIOR PLC                                       §



                                           .          .

                               PLAINTIFF'S
                                 ~·        -ORIGINALCOMPLAINT


 TO- THE HONOmffl:E.E UNI'FED STATES DISTRICT COURT JUDGE:

         NOWCOMESPlaintiff, Marcus E� Adams, Pro se filing this original complaint, bringing

 this action c!,gainst Indivior INC. (aka Reckitt Benckiser Pharmaceuticals Inc.) (and Indivior PLC.)
             .                                               .


. :Said Defendants marketed a product tc{be a relief from opiate addidio� bi;;t -thiB:produc.t';mrs,eiV.e,n

 more addictive combined medicinal additives known as {Bupirenorphine, and Nalox,one).

                                               INTRODUCTION
                         . .                                       .                    .

  1�.    This�diorr isto ·recover·da:mages ·due-to the· aggressiv� addicti01T of Sitboxone sublingual'

 strips containfog· fBuprenorphine and·1 Naioxoney · 8mg/2mg. 'Frie company- Reckitt Benckiser

 falsely and knowingly claimed that Suboxonewas an opiate blocker and would safely remove the

 person from opiate addiction. Being addicted to Suboxone is far worse than Oxycontin, Vicodin

·__ and<or-Trru:nad0L -The withdrawal ,;�ymptoms. last -qp ·t0 months, hew thaCs 3 times· 1011ger than

 opi:ates;plNs ·Suboxcme cmises"breathing problems even with 1:he correct dosages prescribecPby

 your phy-sician after taking it for a long period oftime.
Case 2:20-cv-00252 Document 1 Filed on 10/08/20 in TXSD Page 2 of 21
Case 2:20-cv-00252 Document 1 Filed on 10/08/20 in TXSD Page 3 of 21
Case 2:20-cv-00252 Document 1 Filed on 10/08/20 in TXSD Page 4 of 21
Case 2:20-cv-00252 Document 1 Filed on 10/08/20 in TXSD Page 5 of 21
Case 2:20-cv-00252 Document 1 Filed on 10/08/20 in TXSD Page 6 of 21
Case 2:20-cv-00252 Document 1 Filed on 10/08/20 in TXSD Page 7 of 21
Case 2:20-cv-00252 Document 1 Filed on 10/08/20 in TXSD Page 8 of 21
Case 2:20-cv-00252 Document 1 Filed on 10/08/20 in TXSD Page 9 of 21
Case 2:20-cv-00252 Document 1 Filed on 10/08/20 in TXSD Page 10 of 21
Case 2:20-cv-00252 Document 1 Filed on 10/08/20 in TXSD Page 11 of 21
Case 2:20-cv-00252 Document 1 Filed on 10/08/20 in TXSD Page 12 of 21
Case 2:20-cv-00252 Document 1 Filed on 10/08/20 in TXSD Page 13 of 21
Case 2:20-cv-00252 Document 1 Filed on 10/08/20 in TXSD Page 14 of 21
Case 2:20-cv-00252 Document 1 Filed on 10/08/20 in TXSD Page 15 of 21
Case 2:20-cv-00252 Document 1 Filed on 10/08/20 in TXSD Page 16 of 21
Case 2:20-cv-00252 Document 1 Filed on 10/08/20 in TXSD Page 17 of 21
Case 2:20-cv-00252 Document 1 Filed on 10/08/20 in TXSD Page 18 of 21
Case 2:20-cv-00252 Document 1 Filed on 10/08/20 in TXSD Page 19 of 21
Case 2:20-cv-00252 Document 1 Filed on 10/08/20 in TXSD Page 20 of 21
Case 2:20-cv-00252 Document 1 Filed on 10/08/20 in TXSD Page 21 of 21
